Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/769,408 filed 04/19/2018 is in response to the Notice of Appeal filed 02/16/2021. Applicant’s response has been given full consideration. 
Claim 1-19 are currently pending in this application and all claims are under consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1-19 are allowed over prior art of record. 
Reason for Allowance
This is examiner’s statement of reason for allowance. 
The instant invention is directed towards a separator for an electrochemical cell comprising of a substrate layer coated with a composition (C) which comprise of (1) plurality of primary particles comprising at least one vinylidene fluoride co-polymer (A) comprising at least 10 wt% of recurring units derived from hexafluoropropylene HFP,  and (2) plurality of primary particles comprising at least one vinylidene fluoride polymer (B) comprising less than 1 wt% of recurring units of hexafluoropropylene, and the primary particles of copolymer (A) and polymer (B) have average size of less than 1 micrometer. The invention is also directed to a process of manufacturing said separator having the steps of coating composition (C) on a substrate, drying the coated substrate, where in coating composition (C) comprise aqueous solution of copolymer (A) and 
The closest prior art of record is considered to be Stanga et al. (WO 2013/120858), Luski et al. (U.S. PG Publication 2013/0309549), Zhao et al. (U.S. PG Publication 2015/0056491) and Ha et al. (U.S. PG Publication 2014/0038025). 
Stanga et al. (WO ‘858) discloses a method of manufacture of a composite separator and a separator manufactured by the process for an electrochemical cell comprising a substrate layer (P) at least partially coated with a composition comprising at least one vinylidene fluoride polymer denoted by polymer (F) and comprises typically at least 50% by moles, preferably at least 70%, more preferably at least 80% by moles of recurring units derived from vinylidene fluoride (VdF). The polymer F may further comprise recurring units derived from at least one comonomer being different from vinylidene fluoride (VdF) and can be a fluorinated comonomer (example of which is hexafluoropropylene. However, Stanga does not teach the claimed composition (C) comprising of a primary particles comprising of copolymer (A) and primary particles comprising a polymer (B) contained in the claimed range of hexafluoropropylene. Stanga also does not teach the particle size of the primary particles of copolymer (A) and polymer (B). Stanga also does not disclose the method of process of preparing the separator by coating a substrate by composition (C) that comprise of a copolymer and a polymer. Further Stanga does not disclose an electrochemical cell comprising said separator, and also an aqueous composition comprising emulsion in water of a mixture of copolymer (A) and polymer (B). 
Luski discloses a membrane useful as a separator in an electrochemical cell comprising a substrate which is polyphenylene oxide, polyethylene, polypropylene, polyether sulfone, 
Zhao discloses the formation of a separator and a preparation method, coating the separator with a slurry of organic and inorganic particles in water on a surface of substrate and then performing a drying process of the coating. Zhao, however, does not disclose the coating slurry is the claimed composition (C) comprising of primary particles of copolymer (A) and primary particles of polymer (B). 
Ha discloses a separator and a method of preparation, including a base material layer and polymer coating including a fluorinated co-polymer and drying the coating. Ha, however, does not discloses the base material is coated with the claimed composition (C) comprising of primary particles of copolymer (A) and primary particles of polymer (B).
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-19 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722